                Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
 HOPE GOFTON and ADAM KIMBREL, on                        :   CIVIL ACTION
 behalf of themselves and others similarly               :
 situated,                                               :   FILED ELECTRONICALLY
                                      Plaintiffs,        :   ON OCTOBER 2, 2020
                    v.                                   :
                                                         :   CLASS/COLLECTIVE ACTION
 KFORCE, INC.,                                           :
                                          Defendant.     :   JURY TRIAL DEMANDED
                                                         :


                       COLLECTIVE AND CLASS ACTION COMPLAINT

           Hope Gofton (“Grofton”) and Adam Kimbrel (“Kimbrel”) (together “Plaintiffs”), on behalf

of themselves and all other persons similarly situated, known and unknown, file this Complaint

against KForce, Inc. (“Defendant”), and in support they state as follows:

                                    NATURE OF THE LAWSUIT

           1.      Plaintiffs’ claims against Defendant arise under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq., for Defendant’s failure to pay Plaintiffs and other similarly

situated employees overtime wages.

           2.      Plaintiffs also bring a claim against Defendant under the Pennsylvania Minimum

Wage Act (“PMWA”), 43 P.S. §§ 333.101, et seq., for Defendant’s failure to pay them and other

similarly situated employees overtime wages.

           3.      Defendant is a professional staffing agency that provides staffing services to its

clients.

           4.      Plaintiffs worked for Defendant as recruiters and held the following job titles:

Talent Acquisition Specialist; Talent Acquisition Recruiter; and Information Technology

Recruiter (together “Recruiters”).
            Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 2 of 13




       5.      Defendant paid Plaintiffs a salary.

       6.      In one or more workweeks during the last three years, Plaintiffs worked in excess

of forty (40) hours.

       7.      Defendant classified Plaintiffs as exempt from state and federal overtime laws and

did not pay them overtime when they worked over 40 hours in one or more individual workweeks.

       8.      Defendant misclassified Plaintiffs as exempt from state and federal overtime laws.

       9.      Plaintiffs bring their FLSA claims as a collective action. Plaintiffs’ consent forms

are attached hereto as Exhibit A.

       10.     Plaintiffs bring their PMWA claims as a class action under Fed. R. Civ. P. 23.

                                            PARTIES

       11.     Gofton is a resident of Philadelphia, Pennsylvania.

       12.     Kimbrel is a resident of Conshohocken, Pennsylvania.

       13.     Defendant is a corporation organized and existing under Florida law.

       14.     Defendant maintains its corporate headquarters in Tampa, Florida.

       15.     Defendant conducts business throughout the United States and has offices in

Arizona, California, Colorado, Connecticut, Florida, Georgia, Illinois, Kansas, Kentucky,

Maryland, Massachusetts, Michigan, Missouri, North Carolina, New York, Ohio, Oregon,

Pennsylvania, Texas, Utah, Virginia, Washington and Wisconsin.

       16.     Defendant is an “enterprise” as defined by the FLSA, 29 U.S.C. § 203(r)(1) and is

an enterprise engaged in commerce, or in the production of goods for commerce, within the

meaning of the FLSA. 29 U.S.C. § 203(s)(1)(A).

       17.     At all times relevant hereto, Defendant’s annual dollar volume of business has

exceeded five hundred thousand dollars ($500,000.00) per year.




                                                 2
             Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 3 of 13




           18.   Gofton was employed by Defendant as a Talent Acquisition Specialist from

approximately July 2018 to December 2019.

           19.   Gofton worked out of Defendant’s Philadelphia and King of Prussia, Pennsylvania

offices.

           20.   Kimbrel was employed by Defendant as a Talent Acquisition Specialist from

approximately January 2018 until August 2019.

           21.   Kimbrel worked out of Defendant’s Philadelphia and King of Prussia, Pennsylvania

offices.

           22.   During the relevant periods, Plaintiffs were Defendant’s “employees” as defined

by the FLSA, 29 U.S.C. § 203(e)(1), and the PMWA, 43 P.S. § 333.103(h).

           23.   At all times relevant hereto, Defendant has been Plaintiffs’ “employer” within the

meaning of the FLSA, 29 U.S.C. § 203(d), and the PMWA, 43 P.S. § 333.103(g).

                                  JURISDICTION AND VENUE

           24.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action is

brought under the FLSA, 29 U.S.C. § 201, et seq.

           25.   This Court has supplemental jurisdiction over Plaintiffs’ PMWA claims pursuant

to 28 U.S.C. § 1367.

           26.   Venue is proper in this judicial district because the facts and events giving rise to

Plaintiffs’ claims occurred in this judicial district and Defendant conducts sufficient business

within the forum state as to constitute a submission to its laws. 28 U.S.C. § 1391(b).

                                               FACTS

           27.   Defendant employs Account Managers who are responsible for working directly

with Defendant’s clients. Account Managers obtain all of the information regarding the position




                                                   3
          Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 4 of 13




that a client is trying to fill. Clients advise Account Managers of the specific credentials and

qualifications required of a candidate. Account Managers in turn provide this information to Talent

Acquisition Managers and Recruiting Managers.

       28.     Defendant’s Talent Acquisition Managers and Recruiting Managers supervise

Recruiters and inform Recruiters of a client’s hiring needs.

       29.     Recruiters are required to follow specific protocols to find candidates who were

qualified for open positions. Recruiters were primarily responsible for searching employment

databases, including Indeed, Monster, LinkedIn, Careerbuilder, and Defendant’s internal system

RecruitMax, to assemble a list of names of potential candidates. Recruiters then contact these

potential candidates to see if they meet the qualifications set by Defendant’s clients and are

interested in the open position.

       30.     Recruiters identify the names of candidates who meet the requirements for an open

position to Defendant’s Account Managers.

       31.     Account Managers have the full and ultimate authority to decide which candidates

will be presented to Defendant’s clients.

       32.     Recruiters do not have decision making authority.

       33.     Recruiters are not permitted to create or use their own recruiting strategies.

       34.     Recruiters are required to screen candidates according to Defendant’s processes and

procedures.

       35.     Due to Defendant’s productivity demands, Plaintiffs and other Recruiters would

routinely arrive to work at or earlier than 8:00 a.m. and stay past 5:00 p.m. They would also

regularly work from home and on weekends.




                                                 4
           Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 5 of 13




       36.     Plaintiffs and other Recruiters routinely worked more than fifty (50) hours each

week. Working overtime was integral to their employment.

       37.     Defendant did not compensate Plaintiffs or other Recruiters for working overtime.

Plaintiffs and other Recruiters were paid the same regular salary regardless of how many hours

they worked each week.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       38.     Pursuant to the FLSA, Plaintiffs commence this collective action against Defendant

on behalf of themselves and those similarly situated. The proposed FLSA collective is defined as:

               All persons employed by Defendant in the last three years as salaried Talent
               Acquisition Specialists, Talent Acquisition Recruiters, Information
               Technology Recruiters and MSP Recruiters who were classified as exempt.

       39.     Plaintiffs are similarly situated to members of the FLSA collective because they

were paid in the same manner and performed the same primary job duties.

       40.     In the last three years, Defendant employed individuals who performed the same

primary job duties as Plaintiffs.

       41.     Of Defendant’s employees who performed the same primary job duties as Plaintiffs

in the last three years, Defendant classified some or all as exempt from the overtime provisions of

the FLSA and paid them a salary.

       42.     Of employees classified as exempt who performed the same primary job duties as

Plaintiffs in the last three years, some or all worked over 40 hours in one or more individual

workweeks.

       43.     Defendant has the names and addresses for individuals who are eligible to join the

FLSA collective.




                                                5
          Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 6 of 13




       44.     Members of the FLSA collective would benefit from the issuance of court-

supervised notice, granting them the opportunity to join this lawsuit.

                         RULE 23 CLASS ACTION ALLEGATIONS

       45.     Pursuant to Rule 23(b)(1), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure,

Plaintiffs bring this action on behalf of themselves and other current and former employees. The

proposed class is defined as:

               All individuals employed by Defendant as salaried Talent Acquisition
               Specialists, Talent Acquisition Recruiters, Information Technology
               Recruiters, MSP Recruiters, or in other positions with similar job duties, in
               Pennsylvania at any time within three (3) years prior to the filing date of
               this action through the date of final disposition and who were classified as
               exempt under the PMWA.

       46.     The proposed Pennsylvania class is so numerous that joinder of all members is

impracticable. During the relevant period, Defendant employed hundreds of Recruiters in the state

of Pennsylvania.

       47.     Plaintiffs’ claims are typical of the members of the proposed Pennsylvania class.

Plaintiffs members of the proposed Pennsylvania class regularly worked more than forty (40) hours

per week and were denied overtime compensation. Each member of the class was paid a salary

that remained unchanged, regardless of the number of hours they worked each week. As a result,

each and every class member suffered the same harm.

       48.     Each class member’s claim is controlled by Pennsylvania’s wage and hour statutory

scheme and one set of facts. Pursuant Fed. R. Civ. P. 23(b)(3), questions of law and fact are

common to the class and predominate over any individual questions. Such common questions of

law and fact include, but are not limited to, whether the Rule 23 Class is similarly situated because

they all performed the same basic duties and were subject to Defendant’s common policy and

practice of not paying them overtime; and whether Defendant violated the PMWA by failing to



                                                 6
           Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 7 of 13




pay Plaintiffs and the class overtime compensation for hours worked in excess of forty (40) hours

per workweek.

        49.     Pursuant to Fed. R. Civ. P. 23(b)(1)(A), a class action is superior to other available

methods for the fair and efficient adjudication of the controversy, particularly in the context of

wage and hour litigation where individual plaintiffs lack the financial resources and incentives to

prosecute separate lawsuits against their employer. The damages suffered by the individual class

members are small compared to the expense and burden of individual prosecutions of this

litigation. Prosecuting hundreds of identical, individual lawsuits would not promote judicial

efficiency or equity, nor necessarily give consistent results. Class certification will eliminate the

need for duplicate litigation.

        50.     Pursuant to Fed. R. Civ. P. 23(b)(2), Defendant has acted, or has refused to act, on

grounds generally applicable to the Rule 23 class, thereby making appropriate final injunctive

relief, or corresponding declaratory relief, with respect to the class as a whole.

        51.     Plaintiffs will fully and adequately protect the interests of the class. Plaintiffs seek

the same recovery as the class, predicated upon the same violations of law and the same damage

theory. Plaintiffs have retained counsel who are qualified and experienced in the prosecution of

statewide wage and hour class actions. Neither Plaintiffs nor their counsel have interests that are

contrary to, or conflicting with, the interests of the class.

                                          COUNT I – FLSA

        52.   This count arises from Defendant’s violation of the FLSA by failing to pay overtime

wages to Plaintiffs and other similarly situated employees when they worked over 40 hours in

individual workweeks.

        53.   Plaintiffs were not exempt from the overtime provisions of the FLSA.




                                                   7
          Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 8 of 13




       54.   Other members of the FLSA Collective were not exempt from the overtime

provisions of the FLSA.

       55.   Plaintiffs were directed by Defendant to work, and did work, over 40 hours in one or

more individual workweeks.

       56.   Other members of the FLSA Collective were directed by Defendant to work, and did

work, over 40 hours in one or more individual workweeks.

       57.   Defendant paid Plaintiffs a salary and no overtime compensation.

       58.   Defendant paid other members of the FLSA Collective a salary and no overtime

compensation.

       59.   Defendant violated the FLSA by failing to pay overtime to Plaintiffs at one-and-one-

half times their regular rate of pay when they worked over 40 hours in one or more individual

workweeks.

       60.   Defendant violated the FLSA by failing to pay overtime to other members of the

FLSA Collective at one-and-one-half times their regular rates of pay when they worked over 40

hours in one or more individual workweeks.

       61.   Defendant’s failure to pay Plaintiffs and other similarly situated persons one-and-

one-half times their regular rate for all time worked over 40 hours in a workweek was willful.

                                      Count II – PMWA

       62.      This count arises from Defendant’s violation of the PMWA by failing to pay

overtime wages to Plaintiffs and other similarly situated employees when they worked over 40

hours in individual workweeks.

       63.      Plaintiffs were not exempt from the overtime provisions of the PMWA.




                                                8
            Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 9 of 13




       64.      Other members of the Pennsylvania class were not exempt from the overtime

provisions of the PMWA.

       65.      Plaintiffs were directed by Defendant to work, and did work, over 40 hours in one

or more individual workweeks.

       66.      Other members of the Pennsylvania class were directed by Defendant to work, and

did work, over 40 hours in one or more individual workweeks.

       67.      Defendant paid Plaintiffs a salary and no overtime compensation.

       68.      Defendant paid other members of the Pennsylvania class a salary and no overtime

compensation.

       69.      Defendant violated the PMWA by failing to pay overtime to Plaintiffs at one-and-

one-half times their regular rate of pay when they worked over 40 hours in one or more individual

workweeks.

       70.      Defendant violated the PMWA by failing to pay overtime to other members of the

Pennsylvania class at one-and-one-half times their regular rates of pay when they worked over 40

hours in one or more individual workweeks.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs on behalf of themselves and others similarly situated, pray for

the following relief:

       A.       Designation of this action as a collective action on behalf of Plaintiffs and
                those similarly situated;

       B.       Pursuant to 29 U.S.C. § 216(b), prompt issuance of notice to all those
                similarly situated, apprising them of the pendency of this action and
                permitting them to assert timely FLSA claims by filing individual consent
                forms;

       C.       Designation of this action as a class action on behalf of Plaintiffs and all
                members of the proposed Pennsylvania class;



                                                  9
     Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 10 of 13




D.       Judgment against Defendant for its failure to pay Plaintiffs and those
         similarly situated in accordance with the standards set forth by the FLSA
         and Pennsylvania state law;

E.       Judgment that Defendant’s violations were willful;

F.       An award against Defendant for the amount of unpaid overtime wages
         owed, calculated at a rate that is not less than one-and-a-half (1.5) times
         Plaintiffs’ regular hourly rate for all overtime hours worked, to Plaintiffs
         and those similarly situated;

G.       An award of liquidated damages equal to the total amounts of unpaid wages
         owed to Plaintiffs and those similarly situated;

H.       An award of prejudgment interest to the extent liquidated damages are not
         awarded;

I.       Pursuant to 29 U.S.C. § 216 and/or 43 P.S. § 333.113, an award of
         reasonable attorneys’ fees and all costs to be satisfied in full by Defendant;
         and

J.       All further relief deemed just and equitable by the Court.

                                  JURY DEMAND

Plaintiffs demand a jury trial.

                                        Respectfully submitted,

                                        Benjamin L. Davis, III*
                                        bdavis@nicholllaw.com
                                        Kelly A. Burgy*
                                        kaburgy@nicholllaw.com
                                        The Law Offices of Peter T. Nicholl
                                        36 South Charles Street, Suite 1700
                                        Baltimore, Maryland 21201
                                        Phone No.: (410) 244-7005
                                        Fax No.: (410) 244-8454

                                        Douglas M. Werman*
                                        dwerman@flsalaw.com
                                        Maureen A. Salas*
                                        msalas@flsalaw.com
                                        Werman Salas P.C.
                                        77 West Washington Street, Suite 1402



                                          10
Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 11 of 13




                           Chicago, Illinois 60602
                           Phone No.: (312) 419-1008
                           Fax No.: (312) 419-1025




                           _________________________________
                           Peter Winebrake
                           pwinebrake@winebrakelaw.com
                           Winebrake & Santillo, LLC
                           Winebrake & Santillo, LLC
                           715 Twining Road, Suite 211
                           Dresher, PA 19025
                           Phone No.: (215) 884-2491
                           Fax No.: (215) 884-2492

                           Attorneys for Plaintiffs and the Putative FLSA
                           Collective Class

                           *Pro Hac Vice Admission Anticipated




                             11
DocuSign Envelope ID: ACABF339-A82B-4B4D-B11F-3CBD21579E88
                       Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 12 of 13




                            NOTICE OF CONSENT TO BECOME A PARTY PLAINTIFF IN A
                          COLLECTIVE ACTION UNDER THE FAIR LABOR STANDARDS ACT

                        By my signature below, I represent to the Court that I have been employed by
                _______________________
                 Kforce, Inc.           and/or their parents, subsidiaries, and affiliated entities within
                the past three (3) years, that I have worked in excess of forty (40) hours during an
                individual workweek for the Defendant/s, and that I have not been paid all wages
                owed to me pursuant to 29 U.S.C. § 201, et. seq. I authorize through this Consent the
                filing and prosecution of this Fair Labor Standards Act action in my name and on
                behalf of all persons similarly situated to myself.


                                                                   6/23/2020
                ________________________________________          ____________________________
                Signature                                         Date



                     Hope Gofton
                ____________________________________________________________________
                Name of Party Plaintiff         (Please print your name legibly)
DocuSign Envelope ID: 3F6402FA-BCDF-419F-AAA2-356CCA331897
                       Case 2:20-cv-04886-PD Document 1 Filed 10/02/20 Page 13 of 13




                            NOTICE OF CONSENT TO BECOME A PARTY PLAINTIFF IN A
                          COLLECTIVE ACTION UNDER THE FAIR LABOR STANDARDS ACT

                        By my signature below, I represent to the Court that I have been employed by
                _______________________
                    Kforce, Inc.        and/or their parents, subsidiaries, and affiliated entities within
                the past three (3) years, that I have worked in excess of forty (40) hours during an
                individual workweek for the Defendant/s, and that I have not been paid all wages
                owed to me pursuant to 29 U.S.C. § 201, et. seq. I authorize through this Consent the
                filing and prosecution of this Fair Labor Standards Act action in my name and on
                behalf of all persons similarly situated to myself.


                                                                   8/20/2020
                ________________________________________          ____________________________
                Signature                                         Date



                     Adam Kimbrel
                ____________________________________________________________________
                Name of Party Plaintiff         (Please print your name legibly)
